Citation Nr: 0412489	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as a residual of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all relevant evidence 
identified by the appellant.

2.  The veteran died in July 2001.

3.  The cause of the veteran's death was pseudomyxoma 
perotinei.  Other significant conditions contributing to 
cause death consisted of respiratory failure from pulmonary 
metastasis.

4.  At the time of his death service connection had not been 
established for any disability.

5.  The preponderance of the probative evidence shows that 
pseudomyxoma perotinei, respiratory failure, or pulmonary 
metastasis are not related to an in-service disease or 
injury, including exposure to Agent Orange.




CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death due to cancer 
was caused by his exposure to Agent Orange while serving in 
Vietnam.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

The RO informed the appellant of the evidence needed to 
substantiate her claim in December 2001 by informing her of 
the provisions of the VCAA and the specific evidence required 
to substantiate her claim for service connection for the 
cause of the veteran's death.  The RO also informed her of 
the information and evidence that she was required to submit, 
and the evidence that the RO would obtain on her behalf.  The 
RO instructed her to identify any evidence that was relevant 
to her claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on her behalf.  As an alternative, the RO informed her that 
she could obtain the evidence and submit it to the RO.  The 
RO informed her that although VA would make reasonable 
efforts to obtain the evidence she identified, it was 
ultimately her responsibility to provide the evidence in 
support of her claim.

The RO provided the appellant a statement of the case in May 
2003, in which the RO informed her of the regulatory 
requirements for establishing service connection for the 
cause of the veteran's death, and the rationale for 
determining that the evidence she had then submitted did not 
show that those requirements were met.  The RO notified the 
appellant that her case was being sent to the Board, and 
informed her that any additional evidence that she had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the appellant of 
the evidence needed to substantiate her claim.

The VCAA provides that VA will also make reasonable efforts 
to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain the 
veteran's service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The appellant is also required to provide the 
information necessary to obtain this evidence.  In a claim 
for compensation benefits, VA will obtain a medical opinion 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records and 
the service department and private treatment records 
identified by the appellant.  The appellant has also 
presented the death certificate in support of her claim.  In 
addition, the appellant submitted medical opinions from the 
veteran's treating physicians regarding the claimed nexus 
between the cause of his death and his exposure to Agent 
Orange.  In light of those opinions, the Board finds that an 
additional medical opinion is not necessary to decide the 
appellant's claim.

The appellant and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The appellant has not indicated the existence of any 
other evidence that is relevant to her appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim, and that no 
reasonable possibility exists that any further development 
would aid her in substantiating her claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,630 (May 20, 2003).  The United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit") has held, however, that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The presumption of service incurrence is rebutted if there is 
affirmative evidence to the contrary, or evidence to 
establish that the veteran suffered an intercurrent disease 
or injury, which is a recognized cause of the claimed 
disorder, between the date of separation from service and the 
onset of the claimed disease.  The evidence which may be 
considered in rebuttal of service incurrence will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 U.S.C.A. 
§ 1113(a) (West 2002); 38 C.F.R. § 3.307(d) (2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability (the disability causing death); (2) medical, or in 
certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service or during 
the presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2003).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The death certificate establishes that the veteran died in 
July 2001.  The immediate cause of death was pseudomyxoma 
peritonei.  The death certificate was amended in May 2002 to 
show that other significant conditions contributing to, but 
not resulting in the underlying cause of death consisted of 
respiratory failure from pulmonary metastasis.  The veteran 
service medical records are negative for complaints or 
findings related to any disorder of the appendix, including 
pseudomyxoma peritonei.  The veteran's discharge certificate 
shows that he served in Vietnam during the Vietnam War 
period.  In accordance with 38 C.F.R. § 3.307(a)(6), his 
exposure to Agent Orange is presumed.  The appellant's claim 
for service connection for the cause of the veteran's death 
is, therefore, supported by medical evidence establishing the 
cause of his death (the current disability), and evidence of 
an in-service injury (Agent Orange exposure).  For the 
reasons that follow, however, the Board finds that the 
evidence does not show a nexus between the in-service injury 
and the cause of the veteran's death.  Hickson, 12 Vet. 
App. at 253.

The medical evidence shows that in June 1997 the veteran 
complained of various symptoms of several months in duration, 
including vomiting, increasing abdominal girth, and weight 
loss.  Following diagnostic testing, his symptoms were 
diagnosed as pseudomyxoma peritonei, a mucous-forming 
neoplasm of the abdomen.  A biopsy report in July 1997 
describes the pathology findings as pseudomyxoma peritonei, 
with well differentiated mucinous epithelium, consistent with 
well differentiated mucinous neoplasm of the appendix.  The 
pathologist further found that there was clinical evidence of 
an appendiceal primary neoplasm.  Other medical records 
describe the disease as metastatic colon cancer.

An X-ray study and computerized tomography (CT) scan in July 
1997 revealed evidence of the disease in the chest, and a 
September 1997 thoracoscopy report indicates that the 
adenocarcinoma of the abdomen had metastasized to the left 
chest cavity.  That finding was verified by a biopsy showing 
the lung tissue to be metastatic mucinous adenocarcinoma.  
Exploratory surgery in August 1998 revealed very extensive 
tumor throughout all surfaces of the abdomen and pelvis, and 
into the thorax.  An X-ray study in July 2001, shortly before 
the veteran's death, showed a large mass in the left lung, 
which was determined to be a malignant neoplasm of the 
bronchus and lung.

The appellant contends that service connection for the cause 
of the veteran's death is warranted because the medical 
evidence shows that he died due to a respiratory cancer.  In 
accordance with 38 C.F.R. § 3.309(e), the presumption of 
service incurrence applies to veterans who were exposed to 
Agent Orange and develop any type of respiratory cancer.  The 
presumption is rebutted, however, if evidence establishes 
that the veteran suffered an intercurrent disease that is a 
recognized cause of the respiratory cancer.  38 C.F.R. 
§ 3.307(d) (2003).  The medical evidence clearly shows that 
the cancer was present in the lung due to metastasis from the 
pseudomyxoma peritonei, an abdominal cancer.  The development 
of pseudomyxoma peritonei is, therefore, an intercurrent 
disease that is recognized as causing the respiratory cancer.  
Because the primary site of the cancer was in the abdomen, 
not the lungs, the presumption of service connection for 
respiratory cancer is not applicable to the disease that 
caused the veteran's death.

The Board notes that pseudomyxoma peritonei, or 
adenocarcinoma, is not one of the diseases to which the 
presumption of service connection applies for veterans who 
were exposed to Agent Orange.  See 38 C.F.R. § 3.309(e) 
(2003).  The appellant has, however, submitted multiple 
medical reports in an attempt to establish service connection 
based on actual direct causation.  Combee, 34 F.3d at 1039.

The appellant presented an October 2001 medical report from 
W.J.E., M.D., the veteran's oncologist.  Dr. E. stated in 
that report that the veteran had died from pseudomyxoma 
peritonei, which was a rare type of cancer related to cancer 
of the colon or appendix.  He also stated that he was not 
aware of any information indicating that the cancer was 
related to service in Vietnam, or with exposure to Agent 
Orange.

In a February 2002 report C.M.K., M.D., who treated the 
veteran in 1997, stated that the appellant had asked her to 
submit a statement in support of her claim for compensation 
benefits.  Dr. K. provided a summary of the veteran's 
diagnosis and treatment, but did not provide an opinion 
regarding the etiology of the pseudomyxoma peritonei.

The appellant also presented a March 2002 report from A.K.T., 
M.D., who initially treated the veteran in 1997.  Dr. T. 
stated that she had been asked by the appellant to provide an 
opinion on whether the veteran's cancer was related to his 
exposure to Agent Orange.  She noted that the veteran had 
been exposed to Agent Orange while in service, and stated 
that there was no data showing a relationship between Agent 
Orange exposure and the development of pseudomyxoma 
peritonei.  She also noted that a number of cancers had been 
shown to be related to such exposure, and that the etiology 
of pseudomyxoma peritonei was not known.

In an April 2002 report M.M.M., M.D., another of the 
veteran's oncologists, noted that the veteran had served in 
Vietnam and been exposed to Agent Orange.  He found that the 
veteran had died from the complications of pseudomyxoma 
peritonei, a very rare and aggressive disorder caused by a 
rupture of a mucocele of the appendix that results in the 
abdomen being filled with masses of a jelly-like material.  
Although Dr. M. noted that the veteran had been exposed to 
Agent Orange while in service, he did not find that the 
pseudomyxoma peritonei was in any way related to such 
exposure.

The appellant submitted an additional report from Dr. M. in 
August 2002, in which Dr. M. interpreted an August 1996 chest 
X-ray of the veteran.  He found that the 
X-ray revealed scarring and atelectasis in the right lower 
lobe, which was consistent with a prior infection or possible 
chemical damage from exposure to Agent Orange.  He did not 
find that the X-ray findings were related to pseudomyxoma 
peritonei, with metastasis to the lungs, or were otherwise 
related to the cause of the veteran's death.

In summary, none of the medical statements submitted by the 
appellant show a positive relationship between the veteran's 
exposure to Agent Orange and the development of the type of 
cancer that caused his death.  In addition, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of any disorder other 
than those shown in 38 C.F.R. § 3.309(e).  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,630 (May 20, 2003).  

The only evidence of record indicating that the cause of the 
veteran's death was due to his exposure to Agent Orange 
while in service consists of the appellant's own statements.  
As a lay person the appellant is not, however, competent to 
provide evidence of the etiology of a medical disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Her 
statements are not, therefore, probative of a nexus between 
the veteran's exposure to Agent Orange and the cause of his 
death due to pseudomyxoma peritonei.  The Board finds, 
therefore, that the preponderance of the probative evidence 
indicates that the cause of the veteran's death is not 
related to his exposure to Agent Orange while in service, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for the cause of the 
veteran's death.  






(continued on next page)

ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



